Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claims 1 and 15 are amended. Claims 16-18 are added. Claims 1-18 are pending.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 8/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, filed on 10/19/2020, with respect to the 103 rejection of claims 1-15 have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
4.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



5.	Claims 1-3 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kovvali (US Pub. No. 2015/0124622 A1) in view of Head et al. (US Pub. No. 2015/0350912 A1).
Regarding claim 1, Kovvali discloses a control apparatus for a gateway (See Fig. 1 and Par. [40] of Kovvali for a reference to PDN Gateway 101) functioning as the endpoint of a core network in a mobile communication system (See Fig. 1 and Par. [40] of Kovvali for a reference to PDN Gateway 101 in a mobile network that terminates user plane tunnels and routes packets to the data center location on a cloud), wherein
the gateway includes a first server (See Fig. 12; 1105) configured to receive data from a user apparatus (See Par. [74] and Fig. 12 of Kovvali for a reference to the control plane virtual server (CPVsi) 1105 receives and processes all the control plane data that make up the user session/data) and one or more second servers (See Fig. 12; 1107) configured to transfer the data received by the first server to an external network (See Par. [74] and Fig. 12 of Kovvali for a reference to virtual servers (RAVsi) 1107 are responsible for passing data received from virtual servers 1105 & 1106 to external network elements),

the one or more second servers are divided into a plurality of groups, each of the plurality of groups connecting to a respective external network (See Par. [63], [74], [93] and Fig. 4 & 12 of Kovvali for a reference to target/destination (Second) servers are split into groups [Fig. 12; RAvsi 1107]. Each group is connected to an external network [Fig. 4; Cloud 410]), and 

the control apparatus is configured to  select, from the determined group  (See Par. [59]-[61] of Kovvali for a reference to the enhanced load balancer (ELB) selects a plurality of servers to distribute the load. The servers are selected based on the identity of the user), the second server serving as a transfer destination of the data received from the user apparatus by the first server (See Par. [13], [43], [70] of Kovvali for a reference to the load balancer, based on load evaluation of virtual servers, determines the server’s capabilities, and the SDN controller, based on virtual servers’ capabilities and resources loads, selects the target virtual server to pass the user data to the external network).
Kovvali does not explicitly disclose receive, from the first server, an inquiry to obtain an address of a second server, the inquiry including identification information of the user apparatus; determine a group of second servers corresponding to the received identification information based on a predefined setting about an external network; and return an address of the selected second server to the first server.
receive, from the first server, an inquiry to obtain an address of a second server, the inquiry including identification information of the user apparatus (See Par. [61]-[63] and Fig. 4A of Head for a reference to the access gateway 408A [First Server] requests the creation of a session for the user. The session is based on the unique APN and the generated pseudo IMSI and pseudo MSISDN [Identification information for the user device]. The request is sent to the packet gateway 408B [Second Server] to allocates an IP address for the user device based on its identification information); determine a group of second servers corresponding to the received identification information based on a predefined setting about an external network (See Par. [63]-[64] and Fig. 4A of Head for a reference to the packet gateway 408B (Second Server), allocates/determines an IP address for the user device based on the unique APN associated with the residential service of the user. The packet gateway 408B includes an internal pool of IP addresses associated with each unique APN associated with each second server); and return an address of the selected second server to the first server (See Par. [65] and Fig. 4A of Head for a reference to the Packet Gateway 408B (second server) transmits create session response to the access gateway 408A (first server). The session response includes the determined IP address for the user device [Step 4.7]).
Thus it would be obvious for one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Head and Kovvali. The motivation of combination would be utilizing the system’s resources more efficiently and improving the system’s performance, by differentiated residential services to end user devices based on a unique APN associated to each residential service. (Head; Par. [9])

See Par. [44], [61] of Kovvali for a reference to each group of virtual servers implements different forwarding rules/protocols [Transfer Information]. Related forwarding protocols subsets are distributed to the same servers group).

Regarding claim 3, the combination of Kovvali and Head, specifically Kovvali discloses wherein the transfer information defines an external network which the user apparatus can access (See Par. [60]-[61] of Kovvali for a reference to the forwarding rules set for each group defines the transport IP of the external network each user can access, based on the identity of the user).

Regarding claim 10, the combination of Kovvali and Head, specifically Kovvali discloses wherein the gateway includes one or more first servers (See Fig. 12; Plurality of (CPVsi) 1105),
the one or more first servers are virtual machines on a cloud (See Par. [45], [62], [74] and Fig. 2 of Kovvali for a reference to CPVsi 1105 are virtual server instances on a cloud data center 205), 
the control apparatus further performs an operation of changing performance of the one or more second servers (See Par. [41]-[43] of Kovvali for a reference to adding, removing servers, and controlling forwarding/routing data to/from virtual servers based on the capabilities and load of the target virtual server), and an operation of monitoring a processing status of the See Par. [8], [42] of Kovvali for a reference to the SDN controller monitors the virtual servers capabilities and usage levels, including CPU, Memory, network and storage), and
the control apparatus performs a change in performance of the one or more first servers and the change in performance of the one or more second servers based on different criteria (See Par. [11], [13], [43], [70] of Kovvali for a reference to the load balancer, based on load evaluation of virtual servers, determines the server’s capabilities, and the SDN controller, based on virtual servers’ capabilities and resources loads, selects the target virtual server to pass the user data to the external network).

Regarding claim 11, the combination of Kovvali and Head, specifically Kovvali discloses wherein the control apparatus performs the change in the performance of the one or more first servers based on network performance (See Par. [41]-[43] of Kovvali for a reference to adding, removing servers, and controlling forwarding/routing data to/from virtual servers based on the capabilities and load of the target virtual server), and the change in the performance of the one or more second servers based on calculation performance (See Par. [8], [42] of Kovvali for a reference to the SDN controller monitors the virtual servers capabilities and usage levels, including CPU, Memory, network and storage).

Regarding claim 12, the combination of Kovvali and Head, specifically Kovvali discloses wherein the second server and the external network communicate with each other via the L2 See Par. [11], [50], [62] of Kovvali for a reference to user control plane sessions are carried in tunnels above the L2/L3 transport layers to be forwarded to the external network via the virtual server instances).

Regarding claim 13, the combination of Kovvali and Head, specifically Kovvali discloses wherein the second server and the external network communicate with each other via an L3 connection (See Par. [11], [50], [62] of Kovvali for a reference to user control plane sessions are carried in tunnels above the L2/L3 transport layers to be forwarded to the external network via the virtual server instances).

Regarding claim 14, the combination of Kovvali and Head, specifically Kovvali discloses wherein the one or more second servers are virtual machines on a cloud (See Par. [45], [62], [74] and Fig. 2 of Kovvali for a reference to CPVsi 1105 are virtual server instances on a cloud data center 205).

Regarding claim 15, the claim is interpreted and rejected for the same reasons set forth in claim 1, including a program stored in a non-transitory storage medium for causing a computer to operate as a control apparatus of a gateway functioning as the endpoint of a core network in a mobile communication system (See Par. [45] of Kovvali for a reference to a software stored on the virtual server to perform the claimed functions). 

Regarding claim 16, the combination of Kovvali and Head, specifically Kovvali discloses wherein the gateway is a P-GW or GGSN (See Par. [40] and Fig. 1 of Kovvali for a reference to PDN Gateway 101 in a mobile network).
Regarding claim 17, the combination of Kovvali and Head, specifically Kovvali discloses wherein the control apparatus is further configured to select, from the determined group, the second serving as the transfer destination based on a processing status of each second server in the determined group (See Par. [13], [43], [70] of Kovvali for a reference to the load balancer, based on load evaluation of virtual servers, determines the server’s capabilities, and the SDN controller, based on virtual servers’ capabilities and resources loads, selects the target virtual server to pass the user data to the external network).

Regarding claim 18, Kovvali does not explicitly disclose wherein the control apparatus is further configured to determine a group of second servers which transfer the data received from the first server only to the Internet if the user apparatus is not allowed to connect to a private network.
However, the combination of Kovvali and Head, specifically Head discloses wherein the control apparatus is further configured to determine a group of second servers which transfer the data received from the first server only to the Internet if the user apparatus is not allowed to connect to a private network (See Par. [52], [56], [62]  and Fig. 3 of Head for a reference to if it is determined that the user device is not authorized to access the private external network to access the requested residential service, the Packet Gateway includes a Packet Data Network (PDN) Gateway of an Evolved Packet Core (EPC) to provide connectivity for the user device to the Internet).
Thus it would be obvious for one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Head and Kovvali. The motivation of combination would be utilizing the system’s resources more efficiently and improving the system’s performance, by differentiated residential services to end user devices based on a unique APN associated to each residential service. (Head; Par. [9])

6.	Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kovvali in view of Head and further in view of Kempf et al. (US Pub. No. 2012/0300615 A1).
Regarding claim 4, the combination of Kovvali and Head does not explicitly disclose wherein a common address is set in the one or more second servers, and the first server receives data having the common address as a destination from the user apparatus.
However, Kempf discloses wherein a common address is set in the one or more second servers (See Par. [59], [61] of Kempf for a reference to a GTP tunnel that consists of an IP address of the tunnel destination points S-GW 803 and P-GW 805 of the destination server), and
the first server receives data having the common address as a destination from the user apparatus (See Par. [86]-[87] of Kempf for a reference to the tunnel end destination IP address field contains the IP address of the gateway/server to which the tunneled packet should be routed).
Kempf; Par. [6]-[7])

Regarding claim 5, the combination of Kovvali and Head does not explicitly disclose wherein the common address is different from an address set in the one or more second servers in order to cause the first server to communicate with the one or more second servers.
However, Kempf discloses wherein the common address is different from an address set in the one or more second servers in order to cause the first server to communicate with the one or more second servers (See Par. [59], [61], [86]-[87] of Kempf for a reference to a GTP tunnel that consists of an IP address of the tunnel destination points S-GW 803 and P-GW 805 of the destination server. The tunnel end destination IP address field contains the IP address of the gateway/server to which the tunneled packet should be routed).
Thus it would be obvious for one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Kempf, Head and Kovvali. The motivation of combination would be utilizing the system’s resources more efficiently by associating each bearer with a GTP tunnel. (Kempf; Par. [6]-[7])

See Par. [43], [74] of Kovvali for a reference to the traffic received from the user is routed via the first server 1105 to the right (Selected) virtual server 1107), and
the second server selected by the control apparatus performs processing in one of a network layer and an application layer for data transferred from the first server (See Par. [7], [39] of Kovvali for a reference to the target virtual server performs real-time processing in L3 (the network layer) for packets received from the first server).

Regarding claim 7, the combination of Kovvali and Head, specifically, Kovvali discloses wherein the first server transfers the received data to the second server selected by the control apparatus (See Par. [43], [74] of Kovvali for a reference to the traffic received from the user is routed via the first server 1105 to the right (Selected) virtual server 1107), and
the second server selected by the control apparatus transfers, to another server configured to perform processing in one of a network layer and an application layer for data, the data transferred from the first server (See Par. [39], [85] of Kovvali for a reference to that based on load metrics, the ELB may distribute the load partially to more than one virtual server. The target server may transfer the received traffic from the first server to a new server (Scale out operation)).

See Par. [11], [67]-[69] of Kovvali for a reference to a user device will have a control-plane session, and a user-plane session that is carried in tunnels above the L2/L3 transport layers), and
Kovvali does not explicitly disclose the first server transfers the data, via an L2 tunnel different from the L2 tunnel, to the second server selected by the control apparatus.
However, Kempf discloses the first server transfers the data, via an L2 tunnel different from the L2 tunnel, to the second server selected by the control apparatus (See Par. [61] of Kempf for a reference to a GTP tunnel consists of two tunnel endpoint identifiers (TEID); one GTP tunnel is set between the user and the first server and one GTP tunnel is set between the first server and the second server).
Thus it would be obvious for one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Kempf, Head and Kovvali. The motivation of combination would be utilizing the system’s resources more efficiently by associating each bearer with a GTP tunnel. (Kempf; Par. [6]-[7])

Regarding claim 9, Kovvali discloses wherein the gateway includes a plurality of first servers (See Fig. 12; Plurality of (CPVsi) 1105),
See Par. [11], [67]-[69] of Kovvali for a reference to a user device will have a control-plane session, and a user-plane session that is carried in tunnels above the L2/L3 transport layers), and 
the control apparatus selects the second server serving as a transfer destination of data received from the user apparatus by the first server (See Par. [11], [13], [43], [70] of Kovvali for a reference to the load balancer, based on load evaluation of virtual servers, determines the server’s capabilities, and the SDN controller, based on virtual servers’ capabilities and resources loads, selects the target virtual server to pass the user data to the external network).
The combination of Kovvali and Head does not explicitly disclose so as not to overlap identifiers of the L2 tunnels in the second servers.
However, Kempf discloses so as not to overlap identifiers of the L2 tunnels in the second servers (See Par. [61] of Kempf for a reference to a GTP tunnel consists of two tunnel endpoint identifiers (TEID); one GTP tunnel is set between the user and the first server and one GTP tunnel is set between the first server and the second server).
Thus it would be obvious for one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Kempf, Head and Kovvali. The motivation of combination would be utilizing the system’s resources more efficiently by associating each bearer with a GTP tunnel. (Kempf; Par. [6]-[7])

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Belz et al. (US Pub. 2015/0120902 A1) discloses a method and apparatus for managing communication activities of a communication device.
Chen et al. (US 2011/0282931 A1) discloses dynamic internet protocol registry for mobile internet protocol based communications.
Evans et al. (US 2013/0208729 A1) discloses communications sessions across disparate networks.


8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R. F./
Examiner, Art Unit 2413
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413